DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-7, 12-29 are objected to because of the following informalities: 
Claims 3, 14, 20, 26 line 1, 2, 5 recite "the number of terms in each first polynomial”, “the number of terms in each second polynomial”, and “the number of terms in the third polynomial", respectively, should be recited as "a number of terms in each first polynomial”, “a number of terms in each second polynomial”, and “a number of terms in the third polynomial", respectively, because there is lack of antecedent basis.
Claims 3, 14, 20, 26 line 2, 4 recite "the highest degree of the m first polynomials” and “the highest degree of the m second polynomials", respectively, should be recited as "a highest degree of the m first polynomials” and “a highest degree of the m second polynomials", respectively, because there is lack of antecedent basis 
Claim 4 line 3; claim 12 line 22; claim 18 line 21; claim 24 line 22  "the (m-1) polynomial adders" should be "the number (m-1) of polynomial adders” as previously recited in claims 1, 12, 18, and 24, respectively. Dependent claims 5, 13-17, 19-23, and 25-29 are also objected for inheriting the same deficiencies in which claim they depend on  
Claim 4 line 5; claim 16 line 4; claim 22 line 4; claim 28 line 4 "the least significant digit of the final product" should be "a least significant digit of the final product" because there is lack of antecedent basis. Dependent claim 5
Claims 5-7, 10, 15-16, 21-22, 27-28 recite multiple instances of “the second coefficients”, such limitation should be “the n-bit second coefficients” as antecedently recited in claim 1 line 15 and 17.
Claims 5, 16, 22, and 28 line 7 recite "sum coefficients of the sum polynomial of degree (m+1)" should be “sum coefficients of a sum polynomial of degree (m+1)” because there is lack of antecedent basis. 
Claims 5, 16, 22, and 28 line 9 "the sum coefficients of the smallest degree term of the sum polynomial of degree (m+1)" should be “the sum coefficients of a smallest degree term of the sum polynomial of degree (m+1)” There is lack of antecedent basis.
Claim 5 line 14; claim 16 line 14; claim 22 line 13; claim 28 line 13 "sum coefficient of the sum polynomial of degree (j+1)" should be “sum coefficient of a sum polynomial of degree (j+1)” because there is lack of antecedent basis.
Claim 5 line 15; claim 16 line 15; claim 22 line 14; claim 28 line 14 "the sum coefficient of the smallest degree term of the sum polynomial of degree (j+1)" should be "the sum coefficient of a smallest degree term of the sum polynomial of degree (j+1)" because there is lack of antecedent basis.
Claims 5, 16, 22, and 28 line 21 recite "the sum coefficients of the sum polynomial of degree (2m-1)” should be “sum coefficients of a sum polynomial of degree (2m-1)” because there is lack of antecedent basis.
Claim 6 line 5; claim 15 line 3; claim 21 line 3; claim 27 line 3 "the least significant digit of the first coefficient of the smallest degree term" should be "a least significant digit of the first coefficient of a smallest degree term" because there is lack of antecedent basis.
Claim 6 line 7; claim 15 line 5; claim 21 line 5; claim 27 line 5 "the smallest degree term in a corresponding second polynomial of degree (k+1)" should be "a 
Claim 7 line 3, claim 15 line 7, claim 21 line 7, and claim 27 line 7 also recite “add[ing] the least significant digit of the first coefficient of the second smallest degree term” should be ““add[ing] a least significant digit of the first coefficient of a second smallest degree term” because there is lack of antecedent basis.
Claim 7 line 4; claim 15 line 8; claim 21 line 8; claim 27 line 8 "the most significant digit of the first coefficient of the smallest degree term" should be "a most significant digit of the first coefficient of the smallest degree term” because there is lack of antecedent basis.
Claim 7 line 18; claim 15 line 24; claim 21 line 23; claim 27 line 24 "the first coefficient of the largest degree term" should be "the first coefficient of a largest degree term" because there is lack of antecedent basis.
Claim 7 line 20; claim 15 line 26; claim 21 line 25; claim 27 line 26 "the second coefficient of the largest degree term" should be "the second coefficient of a largest degree term" because there is lack of antecedent basis.
Claim 12 line 20; claim 24 line 18 recites "the m binary adder devices" should be "the number m binary adder devices". Dependent claims 13-17 and 25-29 are also objected for inheriting the same deficiencies in which claims they depend on.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a number P of in-memory multiplier units” in claim 1.  Figures 4-9 illustrates the structure of the in-memory multiplier unit.
“a number Q of binary adder devices” in claim 1. Figures 4 and 10 illustrates the implementation of the binary adder devices.
“carry-chained binary adder unit” in claim 6. [0021] Figure 10 illustrates the implementation of the carry-chained binary adder unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 12, 18, and 24 line 3 recite "the in-memory adder device". There is lack of antecedent basis and it is unclear whether such limitation refers to "the in-memory multiplication device" as antecedently recited or is "an in-memory adder device". For examination purposes, Examiner interpreted the limitation as “the in-memory multiplication device”.
Dependent 13-17, 19-23, and 25-29 are also rejected for inheriting the same deficiencies in which claims they depend on.

Claims 1, 12, 18, and 24 recites multiple instances of a number “m”, such as “m first polynomials”, “m second polynomials”, “m digits”, “(m-1) of polynomial adders”, “m of in-memory multiplier units”…etc. It is unclear whether “m” has to be an integer greater than 1 or can “m” be any value. Such limitation renders the claims unclear and indefinite. For examination purposes, Examiner interpreted “m” is an integer equals to 4. Note that the dependent claims recite (m-2), (m-3), (2m-2), (2m-3), interpreting m between 1 and 3 for independent claims 1, 12, 18, and 24 would render some of the dependent claims, unclear and indefinite because of resulting of number 0 or negative.
Dependent 2-11, 13-17, 19-23, and 25-29 are also rejected for inheriting the same deficiencies in which claims they depend on.

Claims 1, 12, 18 and 24 recite "a number             
                
                    
                        2
                    
                    
                        n
                    
                
            
         of hardwired 2n-bit operand symbols to output one of a number             
                
                    
                        2
                    
                    
                        n
                    
                
            
         of hardwired 2n-bit response symbols". There is lack of correspondence with the instant specification that renders the claim unclear and indefinite. See MPEP 2173.03. [0019] discloses a number of             
                
                    
                        2
                    
                    
                        2
                        n
                    
                
            
         of 2n-bit operands symbol and response multiplication code are stored (hardwired) in the correspondent             
                
                    
                        2
                    
                    
                        2
                        n
                    
                
            
        -rows of RROM array 540. For examination purposes, Examiner interpreted in light of specification, as “a number             
                
                    
                        2
                    
                    
                        2
                        n
                    
                
            
         of hardwired 2n-bit operand symbols to output one of a number             
                
                    
                        2
                    
                    
                        2
                        n
                    
                
            
         of hardwired 2n-bit response symbols”.
Dependent claims 2-11, 13-17, 19-23, and 25-29 are also rejected for inheriting the same deficiencies in which claims they depend on.

Claims 8, 17, 23, and 29 recite, as appropriate, “a first read-only-memory (ROM) array comprising             
                
                    
                        2
                    
                    
                        n
                    
                
            
         rows by 2n columns of first memory cells for parallel comparing the first n-bit digit and the second n-bit digit with the number             
                
                    
                        2
                    
                    
                        n
                    
                
            
         of 2n-bit operand symbols hardwired in the             
                
                    
                        2
                    
                    
                        n
                    
                
            
         of rows of first memory cells” and “a number             
                
                    
                        2
                    
                    
                        n
                    
                
            
         of switching signals to a number             
                
                    
                        2
                    
                    
                        n
                    
                
            
         of wordlines of a second ROM array in response to a number             
                
                    
                        2
                    
                    
                        n
                    
                
            
         of indication signals” and “the second ROM array comprising             
                
                    
                        2
                    
                    
                        n
                    
                
            
         rows by 2n columns of second memory cells, wherein the number             
                
                    
                        2
                    
                    
                        n
                    
                
            
         of 2n-bit response symbols are respectively hardwired in the             
                
                    
                        2
                    
                    
                        n
                    
                
            
         rows of second memory cells”. There is lack of correspondence with the instant specification that renders the claim unclear and indefinite. See MPEP 2173.03. At least figure 7 [0016] and figure 9 [0019] disclose the rows of a ROM is             
                
                    
                        2
                    
                    
                        2
                        n
                    
                
            
        , figure 8 illustrates the detector matching applying             
                
                    
                        2
                    
                    
                        2
                        n
                    
                
            
         signals to             
                
                    
                        2
                    
                    
                        2
                        n
                    
                
            
         of wordlines WR of the RROM, however the claim recites             
                
                    
                        2
                    
                    
                        n
                    
                
            
         rows, indication signals. For examination purposes, Examiner interpreted, in light of specification, the limitation as “a first read-only-memory (ROM) array comprising             
                
                    
                        2
                    
                    
                        2
                        n
                    
                
            
         rows by 2n columns of first memory cells for parallel comparing the first n-bit digit and the second n-bit digit with the number             
                
                    
                        2
                    
                    
                        2
                        n
                    
                
            
         of 2n-bit operand             
                
                    
                        2
                    
                    
                        2
                        n
                    
                
            
         of rows of first memory cells” and “a number             
                
                    
                        2
                    
                    
                        2
                        n
                    
                
            
         of switching signals to a number             
                
                    
                        2
                    
                    
                        2
                        n
                    
                
            
         of wordlines of a second ROM array in response to a number             
                
                    
                        2
                    
                    
                        2
                        n
                    
                
            
         of indication signals” and “the second ROM array comprising             
                
                    
                        2
                    
                    
                        2
                        n
                    
                
            
         rows by 2n columns of second memory cells, wherein the number             
                
                    
                        2
                    
                    
                        2
                        n
                    
                
            
         of 2n-bit response symbols are respectively hardwired in the             
                
                    
                        2
                    
                    
                        2
                        n
                    
                
            
         rows of second memory cells”.

Claims 3, 14, 20, 26 line 6 recite "the degree of the third polynomial is (2m-1)". It is unclear whether "the degree" of all the terms in the third polynomial is (2m-1) or the highest degree of the third polynomial is (2m-1). As recited, for example, in claim 3, “the highest degree of the m first polynomials is (2m-2) and “the highest degree of the m second polynomials is (2m-1), but for the third polynomial, the claim recites “the degree”. Figure 14 illustrates the output of all polynomial adders comprises 8 terms, in which the highest degree is 7, or (2m-1). For examination purposes, Examiner interpreted "the degree of the third polynomial is (2m-1)" as "a highest degree of the third polynomial is (2m-1)".

Claims 5, 16, 22, and 28 line 5 "the least significant polynomial adder lines up and adds the second coefficients of m larger degree terms of the second polynomial of degree m and all the second coefficients of the second polynomial of degrees (m+1)". It is unclear what “the second coefficients of m larger degree terms” and “all the second coefficients of the second polynomial of degree (m+1) are referring to. specification figure 15 describes the polynomial adder 110(1) adds the output of 153(0) and 153(1). For examination purposes, Examiner interpreted “the second coefficients of m larger degree terms of the second polynomial of degree m” refers to output of 153(0) and “all the second coefficients of the second polynomial of degrees (m+1)" refers to output of 153(1). Note that the same issues occurred with the intermediate polynomial adders and the most significant polynomial adder.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-16, 18-22, and 24-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 12 recites an operating method of an in-memory multiplication device that performs multiplication on a multiplicand and a multiplier to generate a final product
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites the step of comparing a first n-bit digit and a second n-bit digit respectively selected from the multiplicand and the multiplier with a number             
                
                    
                        2
                    
                    
                        n
                    
                
            
         of hardwired 2n-bit operand symbols to output one of a number             
                
                    
                        2
                    
                    
                        n
                    
                
            
         of 35/5020P046-US hardwired 2n-bit response symbols as a 2n-bit product code, repeating the step of comparing until all digits of the multiplicand and the multiplier are processed to receive all the 2n-bit product codes that serve as first coefficients of m first polynomials in base             
                
                    
                        2
                    
                    
                        n
                    
                
            
        , wherein the first coefficients of each first polynomial in base             
                
                    
                        2
                    
                    
                        n
                    
                
            
         are associated with multiplication of the multiplicand with a corresponding digit of the multiplier, respectively converting the 2n-bit first coefficients of the m first polynomials in base             
                
                    
                        2
                    
                    
                        n
                    
                
            
         into n-bit second coefficients of m second polynomials in base             
                
                    
                        2
                    
                    
                        n
                    
                
            
        , sequentially adding the m second polynomials in base             
                
                    
                        2
                    
                    
                        n
                    
                
            
         in ascending degrees by the (m-1) polynomial adders such that like terms of the m second polynomials in base             
                
                    
                        2
                    
                    
                        n
                    
                
            
         are lined up and added to generate third coefficients of a third polynomial in base             
                
                    
                        2
                    
                    
                        n
                    
                
            
        ; wherein the third coefficients form the final product having 2m digits in base             
                
                    
                        2
                    
                    
                        n
                    
                
            
         and each of the multiplicand and the multiplier has m digits in base             
                
                    
                        2
                    
                    
                        n
                    
                
                .
            
         The claim recites a step of comparing a first n-bit digit and 
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites the in-memory adder device comprising a single in-memory multiplier unit, a number m of binary adder devices and a number (m-1) of polynomial adders. However, the additional elements are recited at a high level of generality, i.e., as a generic system performing a generic computer function, such as performing addition on adders, and comparing values on a memory that stored data, i.e. multiplication table, to output values. Such element fails to provide a meaningful limitation on the claim invention, and amount to no more than mere instructions to apply the exception using generic computer element. Thus the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to the step 2A prong two, the additional elements in the claim amount to no more mere instructions to apply the exception. The claim does not provide an inventive concept. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claim 13, recites the number             
                
                    
                        2
                    
                    
                        n
                    
                
            
         of hardwired 2n-bit operand symbols and the number             
                
                    
                        2
                    
                    
                        n
                    
                
            
         of hardwired 2n-bit response symbols define an n-bit by n-bit multiplication table. Such 

Claim 14, recites the number of terms in each first polynomial is m and the highest degree for the m first polynomials is (2m-2), wherein the number of terms in each second polynomial is (m+1) and the highest degree for the m second polynomials is (2m-1), and wherein the number of terms in the third polynomial is 2m and the degree of the third polynomial is (2m-1). Such limitation cover mathematical relationship and would fall under the “Mathematical Concepts” grouping of abstract idea. Furthermore, the claim does not provide any additional elements that would integrate the judicial exception into a practical application under step 2A prong two, or provide an inventive concept under step 2B. Thus the claim is not patent-eligible under 35 U.S.C. 101. 

Claim 15, further recites the step of converting the first coefficients of the m polynomials into the second coefficients of the m polynomials that including the step of performing additions. Such limitation cover mathematical relationship and would fall under the “Mathematical Concepts” grouping of abstract idea. Furthermore, the claim does not provide any additional elements that would integrate the judicial exception into a practical application under step 2A prong two, or provide an inventive concept under step 2B. Thus the claim is not patent-eligible under 35 U.S.C. 101. 

Claim 16, further recites the step of generating the third coefficients of a third polynomial from the second coefficients of the m polynomials that includes the step of performing 

Claims 18-22 and 24-28 recites method claims of in-memory multiplication device that perform multiplication on a multiplicand and a multiplier to generate a final product that includes similar steps as the rejected claim 12-16, thus claims 18-22 and 24-28 are rejected for the same reasons.

Allowable Subject Matter
Claims 1-29 would be allowable if rewritten or amended to overcome the claim objections, rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Applicant claims an apparatus and methods for performing multiplication on a multiplicand and a multiplier and generating a final product, comprising: 5a number P of in-memory multiplier units, each comparing a number                 
                    
                        
                            2
                        
                        
                            n
                        
                    
                
             of hardwired 2n-bit operand symbols with a first n-bit digit and a second n-bit digit respectively selected from the multiplicand and the multiplier to output one of a number                 
                    
                        
                            2
                        
                        
                            n
                        
                    
                
             of hardwired 2n-bit response symbols as a 2n-bit product code, wherein all the 2n-bit 10product codes from the P in-memory multiplier units form first coefficients of m first polynomials in base                 
                    
                        
                            2
                        
                        
                            n
                        
                    
                
             and the first coefficients of each first polynomial in base                 
                    
                        
                            2
                        
                        
                            n
                        
                    
                
             are associated with multiplication of the multiplicand with a corresponding digit of the multiplier, wherein each of the multiplicand and the multiplier has m digits in base                 
                    
                        
                            2
                        
                        
                            n
                        
                    
                
            ; 15a number Q of binary adder devices for respectively converting the 2n-bit first coefficients of the m first polynomials in base                 
                    
                        
                            2
                        
                        
                            n
                        
                    
                
             into n-bit second coefficients of m second polynomials in base                 
                    
                        
                            2
                        
                        
                            n
                        
                    
                
            ;                 
                    
                        
                            2
                        
                        
                            n
                        
                    
                
             in ascending degrees such that like terms of the m second polynomials in base                 
                    
                        
                            2
                        
                        
                            n
                        
                    
                
             are lined up and added to generate third coefficients of a third polynomial in base                 
                    
                        
                            2
                        
                        
                            n
                        
                    
                
            ; 30/5020P046-US wherein the third coefficients form the final product having 2m digits in base                 
                    
                        
                            2
                        
                        
                            n
                        
                    
                
            .
	The primary reasons for indication of allowable subject matter is the limitation in combination of all the limitations, such as having in-memory multiplication device to perform the steps of comparing a first n-bit digit and a second n-bit digit with a number to output a 2n-bit product code that form first coefficients of m first polynomials in base                 
                    
                        
                            2
                        
                        
                            n
                        
                    
                
             and converting the 2n-bit first coefficients of the m first polynomials in base                 
                    
                        
                            2
                        
                        
                            n
                        
                    
                
             into n-bit second coefficients of m second polynomial in based                 
                    
                        
                            2
                        
                        
                            n
                        
                    
                
            .

	Lundqvist – US 20110314252
Lundqvist discloses a system and a method for performing multiplication using reduced hardware multiplier, particularly performing multiplication using a multiplication table that is stored in memory as shown in figure 3. In figure 3, Lundqvist illustrates a 8x8 multiplication table stored in memory to represent 3 bit (i.e. first digit) by 3 bit (second digit) multiplication and output 6 bit product code. Furthermore Lundqvist discloses output register 330 receives 6 bit product and output to an external binary device. however, Lundqvist does not explicitly teaches having in-memory multiplication device to perform the steps of comparing a first n-bit digit and a second n-bit digit with a number to output a 2n-bit product code that form first coefficients of m first polynomials in base                 
                    
                        
                            2
                        
                        
                            n
                        
                    
                
             and converting the 2n-bit first coefficients of the m first polynomials in base                 
                    
                        
                            2
                        
                        
                            n
                        
                    
                
             into n-bit second coefficients of m second polynomial in based                 
                    
                        
                            2
                        
                        
                            n
                        
                    
                
            .
	
	Blanz – US 5255216
                
                    
                        
                            2
                        
                        
                            n
                        
                    
                
             and converting the 2n-bit first coefficients of the m first polynomials in base                 
                    
                        
                            2
                        
                        
                            n
                        
                    
                
             into n-bit second coefficients of m second polynomial in based                 
                    
                        
                            2
                        
                        
                            n
                        
                    
                
            .
 
	Song – US 20210357154
Song discloses a device for processing in memory, such as performing multiply and accumulate in memory. Song discloses a PIM device that include multiplying block within the MAC operator to performing multiplication as shown in figure 4, and figure 7 provides the step of performing the multiplication, wherein an 8 bit by 8 bit multiplication that produces 16 bits output product after processing 8 steps and perform addition like terms of each step. However, Song does not explicitly teaches having in-memory multiplication device to perform the steps of comparing a first n-bit digit and a second n-bit digit with a number to output a 2n-bit product code that form first coefficients of m first polynomials in base                 
                    
                        
                            2
                        
                        
                            n
                        
                    
                
             and converting the 2n-bit first coefficients of the m first polynomials in base                 
                    
                        
                            2
                        
                        
                            n
                        
                    
                
             into n-bit second coefficients of m second polynomial in based                 
                    
                        
                            2
                        
                        
                            n
                        
                    
                
            .
	Therefore, none of the closest prior art found teaches the limitation required in the claimed invention. Thus, claims 1-29 would be allowable if rewritten or amended to overcome the claims objections and rejections as addressed above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182